PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shuman, Timothy, M.
Application No. 13/050,589
Filed: 17 Mar 2011
Patent No. 8,730,566:
Issued: 20 May 2014
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition to accept an unintentionally delayed payment of the maintenance fee in an expired patent under 37 CFR 1.378(b), filed August 10, 2021.

The petition under 37 CFR 1.378(b) is GRANTED.

The above-identified patent issued May 20, 2014.  Accordingly, the four year maintenance fee could have been paid during the period from May 20, 2017 through November 20, 2017 without surcharge, or with a 6 month late payment surcharge during the period from November 21, 2017 through May 20, 2018.  No four year maintenance fee having been received, the patent expired on May 21, 2018.  Patentee filed a petition under 37 CFR 1.378(b) to accept the unintentionally delayed payment of the maintenance fee on December 15, 2020.  However, the petition was dismissed in a decision mailed on June 15, 2021.  The decision noted that the patent had been expired for an extended period of time, and requested that Patentee account for the delay in filing the petition. 

With the instant renewed petition, Patentee has satisfactorily accounted for the delay in filing the initial petition.  The other requirements for a grantable petition were previously met on December 15, 2020.

The maintenance fee in this case is accepted and the above-identified patent is hereby reinstated as of the mail date of this decision. 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/
Cliff Congo
Attorney Advisor – Office of Petitions